Citation Nr: 0329715	
Decision Date: 10/30/03    Archive Date: 11/05/03

DOCKET NO.  02-13 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension.	

2.  Entitlement to service connection for a liver disorder.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

A. Hinton, Counsel



INTRODUCTION

The veteran served on active duty from March 1971 to March 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama (RO).  

In the veteran's August 2002 VA Form 9, Appeal to the Board, 
he appears to be raising a claim of entitlement to service 
connection for a number of disorders cited therein as due to 
exposure to Agent Orange while serving in Vietnam.  This 
matter is referred to the RO for appropriate action. 


REMAND

The Board has determined that a remand is required and 
additional development is necessary in the current appeal on 
the issues of entitlement to service connection for 
hypertension, a liver disorder, and PTSD.  

The RO has denied the claim for service connection for 
hypertension on the basis that the disorder was not 
manifested to a degree of 10 percent within one year of 
discharge from service.  Where a veteran served continuously 
90 days or more during a period of war or during peacetime 
service after December 31, 1946, and hypertension becomes 
manifest to a degree of at least 10 percent within one year 
from the date of termination of service, such diseases shall 
be presumed to have been incurred in or aggravated by 
service, even though there is no evidence of such a disorder 
during the period of service.  38 C.F.R. §§ 3.307, 3.309 
(2002).

Review of the claims file shows that the veteran has 
hypertension.  A VA clinical record dated in May 1974 shows 
that the veteran had a history of questionable (?) increased 
blood pressure.  A VA medical certificate and history form on 
the same day in May 1974 noted that the veteran had been seen 
there in 1973 for a sprained ankle, no old records.  The 
veteran stated at that time that he had been told he had high 
blood pressure and told to have it checked every four months.  

The Board finds that an attempt should be made to obtain any 
VA clinical records dated from March 1973 to May 1974.

The RO has denied the veteran's claim for service connection 
for PTSD on the basis of the absence of any verifiable in-
service stressor to support the current diagnosis of PTSD.  
Review of the claims file shows that in June 2001, the RO 
requested that the veteran provide evidence of treatment for 
PTSD and complete an attached PTSD questionnaire.  A review 
of the claims file does not show that a filled-in 
questionnaire was returned to the RO.  The veteran should be 
given another opportunity to provide the requested 
information regarding any claimed stressors related to his 
claim for service connection for PTSD.

Review of the claims file shows that in his October 2001 
notice of disagreement, and a November 2001 letter to the RO 
the veteran requested that the RO furnish him with a copy of 
his complete claims file.  On the July 2002 facsimile cover 
sheet document, there is a handwritten note dated September 
10, 2002, indicating that SMR's (service medical records) 
were sent.  There is no indication, however, that a copy of 
the remainder of the rest of the claims file has been sent to 
the veteran.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
(Court) invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  Under that decision no less than a one-year 
notice for response is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 66 Fed. Reg. 45620-
32 (August 29, 2001) (38 C.F.R. § 3.159).  
In addition, the RO must ensure that all 
VCAA notice obligations have been 
satisfied in accordance with the recent 
decision in Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, as well 
as 38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

2.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all private 
and VA medical records, covering the 
period since discharge from active duty 
in March 1973 to the present pertaining 
to treatment for the disabilities in 
issue which have not been previously 
identified.  The RO ask the veteran if 
there are any documents in the claims 
file which he wants a copy, and 
thereafter, take the appropriate action.  

The RO should again ask the veteran to 
furnish a comprehensive statement 
regarding his claimed stressors.  He 
should be asked to comment specifically 
about the location and date of each event 
identified; the unit to which he was 
assigned at the time; and the full names 
of other individuals participating; in 
addition to any other identifying 
information which may be relevant.  The 
veteran should be informed that the 
information is necessary to obtain 
supportive evidence and that failure to 
respond may result in an adverse 
determination.  

3.  The RO should request the VA medical 
facility in Birmingham, Alabama to 
furnish a copy of any treatment records 
covering the period from March 23 through 
May 27, 1973 and from April 2000 to the 
present.  

4.  If the veteran responds, as deemed 
appropriate, the RO should request U.S. 
Armed Services Center for Research of 
Unit Records to provide information that 
might corroborate the alleged stressors.  
Thereafter, the RO should make a 
determination as to whether the veteran 
engaged in combat.

5.  If a stressor(s) is verified, a VA 
examination should be performed by a 
psychiatrist in order to determine the 
nature, severity, and etiology of any 
psychiatric illness, to include PTSD.  
The RO is to inform the examiner that 
only an inservice stressor which has been 
verified by the RO and/or the Board may 
be used as a basis for a diagnosis of 
PTSD.  The claims folder must to be made 
available to the examiner in conjunction 
with the examination.  All indicated 
tests are to be conducted.  If the 
diagnosis of PTSD is deemed appropriate, 
the VA psychiatrist should specify 
whether the verified stressor(s) is 
sufficient to produce PTSD, and whether 
there is a link between the current 
symptomatology and the inservice stressor 
found to be established by the record.

6.  Following any additional development 
deemed appropriate by the RO, the RO 
should readjudicate the claims on appeal.  
If the benefits sought are not granted 
the RO should furnish the veteran and his 
representative a supplemental statement 
of the case and an opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




